Case 2:20-cv-00568-SPC-NPM Document 62 Filed 11/11/20 Page 1 of 3 PageID 1737




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

FRANCIS A. OAKES, III, OAKES
FARMS, INC. and SEED TO
TABLE, LLC,

              Plaintiffs,

v.                                                  Case No.: 2:20-cv-568-FtM-38NPM

COLLIER COUNTY,

                Defendant.
                                             /

                                 OPINION AND ORDER1

         Before the Court is Plaintiffs’ Amended Motion for Preliminary

Injunction (Doc. 28) and Defendant Collier County’s response in opposition

(Doc. 37). For the below reasons, the Court denies the motion.

         In July 2020, Defendant Collier County passed Emergency/Executive

Order 2020-05 (“Order 05”) that required employees and patrons of certain

businesses to wear face masks. Not long after, a code enforcement officer

issued two citations to Plaintiff Seed to Table, LLC for violating Order 05.2 In

response, Plaintiffs filed this suit against Defendant, arguing Order 05 violates


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.

2   A hearing before the special magistrate on either citation has yet to happen.
Case 2:20-cv-00568-SPC-NPM Document 62 Filed 11/11/20 Page 2 of 3 PageID 1738




the federal Constitution and various state and local laws. Plaintiffs also move

the Court to immediately enjoin Defendant from enforcing Order 05 until it

makes a final determination on the merits. (Doc. 28 at 25). As best the Court

can tell, the preliminary injunction motion is based on the following four

claims:3

       • Count 1: Fourteenth Amendment due process void for vagueness

       • Count 3: Fourteenth Amendment equal protection

       • Count 10: Violation of Florida Statute § 252.46

       • Count 11: Violation of Collier County Code of Ordinances Sections 2-
         36 and 2-41

(Doc. 27).

       Since Plaintiffs moved for the preliminary injunction, Defendant

superseded and replaced Order 05 with a new order––No. 2020-07 (“Order 07”),

effective October 22, 2020. (Doc. 53-1). This new order is narrower than its

predecessor.     Although certain business must still require employees and

patrons to wear face coverings, that requirement applies only “where social

distancing is not possible.” (Doc. 53-1 at 3). Order 07 also clarifies that only

businesses—not individuals—may be cited, and there are no criminal penalties

for violating the order. (Doc. 53-1 at 5).




3Plaintiffs do not identify by count number the causes of action underlying their request for
a preliminary injunction.




                                             2
Case 2:20-cv-00568-SPC-NPM Document 62 Filed 11/11/20 Page 3 of 3 PageID 1739




      Because Order 05 has been superseded, this Court need not enjoin

Defendant from enforcing it until a decision on the merits is reached. A

preliminary injunction is forward looking and designed to maintain the status

quo until trial. See Bloedorn v. Grube, 631 F.3d 1218, 1229 (11th Cir. 2011);

cf. Seigel v. LePore, 234 F.3d 1163, 1180 (11th Cir. 2000) (stating a preliminary

injunction is an extraordinary and drastic remedy that courts should grant

sparingly). The status quo is now Order 07—not its prior version. What is

more, Plaintiffs cannot show irreparable injury without the injunction they

have requested—an element required for a preliminary injunction—when

Order 05 is now obsolete. By superseding Order 05, Defendant has effectively

given Plaintiff the injunctive relief it seeks.   For these reasons, the Court

denies the amended motion for preliminary injunction.

      Accordingly, it is now

      ORDERED:

      Plaintiffs’ Amended Motion for Preliminary Injunction (Doc. 28) is

DENIED.

      DONE and ORDERED in Fort Myers, Florida on November 10, 2020.




Copies: All Parties of Record




                                       3
